                                    Case 19-12378-KBO                     Doc 1245              Filed 11/13/20             Page 1 of 12
                                                                 IN THE UNITED STATES BANKRUPTCY COURT
                                                                        FOR THE DISTRICT OF DELAWARE



In re Dura Automotive Systems, LLC, et al.                                                                                                                      Case No. 19-12378
      Debtor                                                                                                                             Reporting Periods: 10/1/2020 - 10/31/2020


                                                                         MONTHLY OPERATING REPORT



     REQUIRED DOCUMENTS                                                                     Form No.                  Document Attached               Explanation Attached
     Schedule of Cash Receipts and Disbursements                                    MOR-1                                      x
     Bank Reconciliation (or copies of debtor's bank reconciliations)               MOR-1a                                     x                                 x
     Payments to Estate Professionals                                               MOR-1b                                     x
        Copies of Bank Statements                                                                                            N/A                                 x
        Cash Disbursements Journals                                                                                          N/A                                 x
     Statement of Operations                                                        MOR-2                                      x
     Balance Sheet                                                                  MOR-3                                      x
     Status of Postpetition Taxes                                                   MOR-4                                      x
        Copies of IRS Form 6123 or payment receipt                                                                           N/A
        Copies of tax returns filed during reporting period                                                                  N/A
     Summary of Unpaid Postpetition Debts                                                                                    N/A
        Listing of Aged Accounts Payable                                            MOR-4                                      x
     Accounts Receivable Reconciliation and Aging                                   MOR-5                                      x
     Debtor Questionnaire                                                           MOR-6                                      x


     I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
     are true and correct to the best of my knowledge and belief.


     /s/ James Riedy                                                                                           Date                                                     11/12/2020
     Signature of Authorized Individual*


     James Riedy                                                                                               Chief Financial Officer and Executive Vice President
     Printed Name of Authorized Individual                                                                     Title of Authorized Individual


     *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a
     limited liability company.




                                                                                      1 of 12
                               Case 19-12378-KBO                                Doc 1245                  Filed 11/13/20                     Page 2 of 12


                                                                        IN THE UNITED STATES BANKRUPTCY COURT
                                                                               FOR THE DISTRICT OF DELAWARE
Dura Automotive Systems, LLC                                                                                                                                                         Case No. 19-12378
Global Notes                                                                                                                                                   Reporting Periods: 10/1/2020 - 10/31/2020
(Unaudited)
                                                               Listing of Debtor Entities and Notes to the Monthly Operating Report


The Monthly Operating Report includes activity for the following Debtors:


                                            Debtor                                                                 Case Number
                                            Dura Automotive Systems, LLC                                              19-12378
                                            Dura Automotive Systems Cable Operations, LLC                             19-12371
                                            Dura Freemont, L.L.C                                                      19-12372
                                            Dura G.P                                                                  19-12369
                                            Dura Mexico Holdings, LLC                                                 19-12373
                                            Dura Operating, LLC                                                       19-12374
                                            NAMP, LLC                                                                 19-12370




The financial statements and supplemental information contained herein are preliminary, unaudited and may not comply in all material respects with accounting principles generally accepted in
the United States ("GAAP"). In addition, the financial statements and supplemental information contained herein represent consolidated consolidated information.



The unaudited consolidated financial statements have been derived from the books and records of Dura Automotive Systems, LLC. and its affiliated debtors and debtors in possession (collectively,
the "Debtors") and include all financial activity and the financial position for the Debtors. This information has not been subject to certain procedures that would typically be applied to financial
information in accordance with GAAP, and the Debtors believe that, upon application of such procedures, the financial information could be subject to change, which could be material. The
information furnished in this report includes normal recurring adjustments but does not include all adjustments that would typically be made for financial information in accordance with GAAP.
The consolidated results of operations contained herein are not necessarily indicative of results which may be expected for any other period or for the full year and may not necessarily reflect the
consolidated results of operations and financial positions of the Debtors in the future.


These financial statements exclude adjustments related to the 2018 audit. Such audit adjustments will be reflected in future reporting periods.




/s/ James Riedy                                                                                                                                         11/12/2020
James Riedy                                                                                                                                             Date
Chief Financial Officer and Executive Vice President




                                                                                                2 of 12
                                             Case 19-12378-KBO                                 Doc 1245                      Filed 11/13/20                  Page 3 of 12
                                                IN THE UNITED STATES BANKRUPTCY COURT
                                                        FOR THE DISTRICT OF DELAWARE
Dura Automotive Systems, LLC                                                                                                             Case No. 19-12378
$ figures in Thousands                                                                                       Reporting Periods: 10/1/2020 - 10/31/2020
MOR - 1
(Unaudited)
                                                                                                        1
                                                      Schedule of Receipts and Disbursements
                                                                                                  October                                 Total
                                                             Period Beginning -->                  10/1/20                              10/17/19
                                                                Period Ending -->                 10/31/20                              10/31/20
     Total Receipts                                                                  $                                   -   $                        165,489
Disbursements
Payroll                                                                              $                                   -   $                         29,586
401k                                                                                                                     -                              3,140
Pension                                                                                                                  -                                924
Healthcare Benefits                                                                                                      -                              6,903
Rent                                                                                                                     -                                492
Operating Leases                                                                                                         -                                 35
Dura De Mexico Transfer - Maquila                                                                                        -                             11,971
Management Fee                                                                                                           -                                485
Taxes                                                                                                                    -                                529
Insurance Policies / Renewals                                                                                            -                              4,904
Utilities                                                                                                                -                              1,848
Materials                                                                                                                -                             76,665
Freight / Shipping                                                                                                       -                             26,026
General Admin                                                                                                            -                              4,034
Other G&A                                                                                                                -                                180
IT                                                                                                                       -                              3,100
Transfer to DUS Operating, Inc                                                                                           -                                840
Other                                                                                                                    -                                 35
     Total Disbursements                                                             $                                   -   $                        171,696
Operating Cash Flow                                                                  $                                   -   $                         (6,207)
Cumulative Operating Cash Flow                                                                                   (6,207)                               (6,207)
Net Capital Expenditures                                                             $                                   -   $                         42,553
Restructuring Costs
Debtor Advisors                                                                      $                                   -   $                         11,804
Secured Lender Advisors                                                                                                  -                              2,273
UCC Counsel & Advisor Fees                                                                                               -                              1,711
Other Professional Fees & Contingencies                                                                                  -                              1,921
Critical Vendor Motion                                                                                                   -                              4,939
Shippers Motion                                                                                                          -                              1,150
Utility Fee Deposit                                                                                                      -                                231
Insurance - D&O                                                                                                          -                                385
KEIP / KERP                                                                                                              -                              1,475
     Total Restructuring Costs                                                       $                                   -   $                         24,684
Total Receipts                                                                       $                                   -   $                        165,489
Total Disbursements                                                                                                      -                            238,932
     Pre-Financing Cash Flow                                                         $                                   -   $                        (73,443)
Draw / (Repayment)
ABL Facility                                                                                                             -                            (26,962)
Patriarch DIP Financing                                                                                                  -                              1,629
DIP Financing                                                                                                            -                            102,000
     Total                                                                                                               -                             76,667
Interest Expense
DIP Financing                                                                                                            -                              3,393
     Total                                                                                                               -                              3,393
Beginning Book Cash                                                                  $                                   -   $                            169
Pre-Financing Cash Flow                                                                                                  -                            (73,443)
Interest & Fees - DIP                                                                                                    -                             (3,393)
Draw / (Repayment) - ABL Facility & DIP                                                                                  -                             76,667
     Ending Book Cash                                                                $                                   -   $                               0

1. The information contained herein is provided solely for the purpose of complying with the monthly reporting requirements applicable in the Debtors' chapter
11 cases and is in a format acceptable to the United States Trustee. Further, all information contained herein is unaudited and subject to future adjustment.
These statements do not include non-debtor entities controlled by the Debtors and therefore do not represent the consolidated financial results of Dura
Automotive Systems, LLC and its affiliated debtor entities.




                                                                                                               3 of 12
                                     Case 19-12378-KBO                             Doc 1245           Filed 11/13/20                   Page 4 of 12
                                                                   IN THE UNITED STATES BANKRUPTCY COURT
                                                                         FOR THE DISTRICT OF DELAWARE
Dura Automotive Systems, LLC                                                                                                                                                   Case No. 19-12378
$ figures in Thousands                                                                                                                                   Reporting Periods: 10/1/2020 - 10/31/2020
MOR - 1
(Unaudited)
                                                                                   Schedule of Disbursements
                                                                         For the Period of 10/1/2020 - 10/31/2020
                                                                                                 Automotive
                                                                                                Systems Cable            Dura              Dura
                                                                                   Dura Fremont  Operations,           Operating        Automotive Dura Mexico                            Total
                                                                   Dura G.P.          L.L.C.         LLC                 LLC           Systems, LLC Holding, LLC           NAMP


Total Disbursements                                            $               -   $         -   $             -   $               -   $         -   $             -   $          -   $           -
  (Less) Transfers to DIP Accounts                                             -                               -                   -             -                 -              -               -
  (Plus) Estate Disbursements made by Outside Sources                          -             -                 -                   -             -                 -              -               -
Total Disbursements for Calculating US Trustee Quarterly Fee   $               -   $         -   $             -   $               -   $         -   $             -   $          -   $           -




                                                                                            4 of 12
                                   Case 19-12378-KBO                        Doc 1245           Filed 11/13/20            Page 5 of 12
                                                         IN THE UNITED STATES BANKRUPTCY COURT
                                                                 FOR THE DISTRICT OF DELAWARE
Dura Automotive Systems, LLC                                                                                                                               Case No. 19-12378
MOR - 1a                                                                                                                        Reporting Periods: 10/1/2020 - 10/31/2020
(Unaudited)
                                                                  Schedule of Bank Account Balances
                                                                                                                  Account           Bank Account       Account Balance as
      Debtor Entity                    Bank Name                       Account Type / Purpose                     Currency           Ending in:        of 10/31/20 (USD)
  Dura Operating, LLC        Bank of America                   Disbursements                                USD                         x7967          $                    -
  Dura Operating, LLC        Bank of America                   Receipts                                     USD                         x7646                                   -
  Dura Operating, LLC        Bank of America                   Utilities1                                   USD                         x8680                                   -
TOTAL BANK CASH                                                                                                                                        $                    -

1. Total bank cash reflected in the above schedule does not tie with the statement of receipts and disbursements as well as the balance sheet as the Utilities account is
captured in the "Other Current Assets" line item on balance sheet and is not reflected in cash and cash equivalents or ending cash balance per the statement of receipts
and disbursements

The Debtors hereby submit this attestation regarding bank account reconciliations in lieu of providing copies of bank statements, bank reconciliations and
journal entries.

The Debtors’ standard practice is to ensure that bank reconciliations are completed before closing the books each reporting period. I attest that each of the
Debtors’ bank accounts has been reconciled in accordance with their standard practices.




/s/ James Riedy                                                                                             11/12/2020
James Riedy                                                                                                 Date
Executive Vice President and Chief Financial Officer




                                                                                     5 of 12
                                             Case 19-12378-KBO                                   Doc 1245                       Filed 11/13/20                   Page 6 of 12
                                                                                        IN THE UNITED STATES BANKRUPTCY COURT
                                                                                             FOR THE DISTRICT OF DELAWARE

Dura Automotive Systems, LLC                                                                                                                                                                                           Case No. 19-12378
MOR - 1b                                                                                                                                                                                      Reporting Periods: 10/1/2020 - 10/31/2020
(Unaudited)
                                                                                         Schedule of Professional Fees and Expenses Paid
                                                                                                                                                                              Amount Paid This Period                Case-To-Date
                                                                                                               Amount                                      Date of Wire /
                         Payee                                            Period Covered                      Approved                 Payor                Check Cut             Fees            Expenses        Fees            Expenses
Payments to Estate Professionals

Total Paid to Estate Professionals                                                                           $              -                                                 $           -   $          -     $ 11,075,822   $     748,312
     1. Due to constrained liquidity, the Debtors did not make payments of fees and expenses to certain professionals. The Debtors obtained prior approval from these professionals to delay these payments.




                                                                                                                  6 of 12
                                               Case 19-12378-KBO                                                              Doc 1245                                   Filed 11/13/20                                        Page 7 of 12



                                                                                                                          IN THE UNITED STATES BANKRUPTCY COURT
                                                                                                                                    FOR THE DISTRICT OF DELAWARE
Dura Automotive Systems, LLC                                                                                                                                                                                                                                                                  Case No. 19-12378
$ figures in Thousands                                                                                                                                                                                                                                            Reporting Periods: 10/1/2020 - 10/31/2020
MOR - 2
(Unaudited)
                                                                                                                                                                          1
                                                                                                                                          Statement of Operations
                                                                                                                                                                          For the period of 10/1/2020 - 10/31/2020
                                                                                                                                          Dura Automotive
                                                                                                                                           Systems Cable                                             Dura Automotive           Dura Mexico Holding,
                                                                                                                                                                                                                                                                                                   Total
                                                                                   Dura G.P.                 Dura Fremont L.L.C.          Operations, LLC               Dura Operating LLC            Systems, LLC                    LLC                            NAMP


REVENUES
Net Revenue                                                                 $                     -      $                      -     $                      -      $                     -      $                      -     $                      -      $                      -     $                         -
COST OF GOODS SOLD
Materials                                                                                         -                             -                            -                            -                             -                            -                             -                               -
Labor                                                                                             -                             -                            -                            -                             -                            -                             -                               -
Overhead                                                                                          -                             -                            -                            -                             -                            -                             -                               -
Tooling                                                                                           -                             -                            -                            -                             -                            -                             -                               -
Cost of Goods Sold                                                                                -                             -                            -                            -                             -                            -                             -                               -
Gross Profit                                                                                      -                             -                            -                            -                             -                            -                             -                               -
OPERATING EXPENSES
Salaries & Fringes                                                                                -                             -                            -                            -                             -                            -                             -                               -
Management Fees                                                                                   -                             -                            -                            -                             -                            -                             -                               -
IT Expense & Maintenance                                                                          -                             -                            -                            -                             -                            -                             -                               -
Insurance                                                                                         -                             -                            -                            -                             -                            -                             -                               -
Outside Services                                                                                  -                             -                            -                            -                             -                            -                             -                               -
Professional Fees                                                                                 -                             -                            -                            -                             -                            -                             -                               -
Property & Franchise Taxes                                                                        -                             -                            -                            -                             -                            -                             -                               -
Telephone                                                                                         -                             -                            -                            -                             -                            -                             -                               -
Travel, Meals & Entertainment                                                                     -                             -                            -                            -                             -                            -                             -                               -
Bad Debts                                                                                         -                             -                            -                            -                             -                            -                             -                               -
Freight                                                                                           -                             -                            -                            -                             -                            -                             -                               -
Rent                                                                                              -                             -                            -                            -                             -                            -                             -                               -
Utilities                                                                                         -                             -                            -                            -                             -                            -                                                             -
Prototype Expense/(Billings)                                                                      -                             -                            -                            -                             -                            -                             -                               -
Other                                                                                             -                             -                            -                            -                             -                            -                             -                               -
Total Operating Expenses Before Depreciation                                                      -                             -                            -                            -                             -                            -                             -                               -
Depreciation/Amortization                                                                         -                             -                            -                            -                             -                            -                             -                               -
Net Profit (Loss) Before Other Income & Expenses                                                  -                             -                            -                            -                             -                            -                             -                               -
OTHER INCOME AND EXPENSES
Other Income (Reference Breakdown of "Other" Category Below)                                      -                             -                            -                            -                             -                            -                             -                               -
Interest Expense                                                                                  -                             -                            -                            -                             -                            -                             -                               -
Other Expense (Reference Breakdown of "Other" Category Below)                                     -                             -                            -                            -                             -                            -                             -                               -
Net Profit (Loss) Before Reorganization Items                                                     -                             -                            -                            -                             -                            -                             -                               -
REORGANIZATION ITEMS
Professional Fees                                                                                 -                             -                            -                            -                             -                            -                             -                               -
U.S. Trustee Quarterly Fees                                                                       -                             -                            -                            -                             -                            -                             -                               -
Gain (Loss) from Sale of Equipment                                                                -                             -                            -                            -                             -                            -                             -                               -
Total Reorganization Expenses                                                                     -                             -                            -                            -                             -                            -                             -                               -
Income Taxes                                                                                      -                             -                            -                            -                             -                            -                             -                               -
Net Profit (Loss)                                                           $                     -      $                      -     $                      -      $                     -      $                      -     $                      -      $                      -     $                         -


BREAKDOWN OF "OTHER" CATEGORY
Other Income
Net Gain on Insurance Recoveries                                                                  -                             -                            -                            -                             -                            -                            -                                -
Dividend Income                                                                                                                                                                           -                                                                                                                        -
Net Gain on Intercompany Write-Offs                                                                                                                                                       -                                                                                                                        -
Net Intercompany Services                                                                         -                             -                            -                            -                             -                            -                            -                                -
Total Other Income                                                                                -                             -                            -                            -                             -                            -                            -                                -
Other Expenses
Facility Consolidation & Other Restructuring Costs                                                -                             -                            -                            -                             -                            -                            -                                -
Premium Freight                                                                                   -                             -                            -                            -                             -                            -                            -                                -
Outside Services Processing / Inventory Adjustments                                               -                             -                            -                            -                                                                                                                        -
Inventory Adjustments                                                                             -                             -                            -                            -                                                                                                                        -
Pension Plan Expense                                                                              -                             -                            -                            -                             -                            -                            -                                -
Net Intercompany Services                                                                         -                             -                            -                            -                             -                            -                            -                                -
Bad Debt Reserve                                                                                  -                             -                            -                            -                                                                                                                        -
Foreign Currency Translation Gains/Losses                                                         -                             -                            -                            -                             -                            -                            -                                -
Total Other Expenses                                                                              -                             -                            -                            -                             -                            -                            -                                -


1. The information contained herein is provided solely for the purpose of complying with the monthly reporting requirements applicable in the Debtors' chapter 11 cases and is in a format acceptable to the United States Trustee. Further, all information contained herein is unaudited and subject to future
adjustment. These statements do not include non-debtor entities controlled by the Debtors and therefore do not represent the consolidated financial results of Dura Automotive Systems, LLC and its affiliated debtor entities.


The Debtors carry a majority of the corporate overhead for the Company which is not allocated to non-debtors for purposes of the statement of operations. As such, results reflected in the above schedule appear worse than the true operating performance of the global business and the
Debtors.




                                                                                                                                                         7 of 12
                                     Case 19-12378-KBO                                                   Doc 1245                            Filed 11/13/20                                Page 8 of 12



                                                                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                                                                         FOR THE DISTRICT OF DELAWARE
Dura Automotive Systems, LLC                                                                                                                                                                                                         Case No. 19-12378
$ figures in Thousands                                                                                                                                                                                        Reporting Periods: 10/1/2020 - 10/31/2020
MOR - 3
(Unaudited)
                                                                                                                                         1
                                                                                                                   Balance Sheet

                                                                                                                  As of 10/31/2020
                                                                                                         Dura Automotive                                     Dura Automotive         Dura Mexico Holding,
                                                         Dura G.P.              Dura Fremont L.L.C.       Systems Cable           Dura Operating LLC          Systems, LLC                  LLC                    NAMP                   Total
Book Value in U.S. Dollars                                                                               Operations, LLC

Cash and Cash Equivalents                                              -                             -                     -                       -                            -                         -                      -                         -

Receivables-Trade                                                      -                             -                     -                       -                            -                         -                      -                         -
Reserves for A/R                                                       -                             -                     -                       -                            -                         -                      -                         -
Accounts Receivable - Other                                                 -                        -                     -                            -                       -                         -                      -                         -
Total Receivables                                                           -                        -                     -                            -                       -                         -                      -                         -

Accounts Receivable - Interco                                          -                             -                     -                       -                            -                         -                      -                         -

Inventories - Gross                                                    -                             -                     -                       -                            -                         -                      -                         -
Inventories - Reserve                                                       -                        -                     -                            -                       -                         -                      -                         -
Net Inventories                                                        -                         -                     -                           -                       -                          -                      -                         -


Other Current Assets                                                   -                             -                     -                       -                            -                         -                      -                         -
Related Party Receivable                                               -                             -                     -                       -                            -                         -                      -                         -
Total Current Assets                                                        -                        -                     -                            -                       -                         -                      -                         -


Property and Equipment, Net                                            -                         -                     -                           -                       -                          -                      -                         -
Intangibles, net                                                       -                         -                     -                           -                       -                          -                      -                         -
L/T Notes Rec. Interco., net                                           -                         -                     -                           -                       -                          -                      -                         -
Total Investments                                                      -                         -                     -                           -                       -                          -                      -                         -
Other Non Current Assets                                               -                         -                     -                           -                       -                          -                      -                         -
Total Assets                                                                -                        -                     -                            -                       -                         -                      -                         -


Liabilities Not Subject to Compromise
Current Debt                                                           -                         -                     -                       26,079                      -                          -                      -                     26,079
Accounts Payable                                                      406                        -                     -                         2,523                     -                          -                      -                       2,929
Accounts Payable - Interco.                                            -                         -                     -                           -                       -                          -                      -                         -
Accrued Expenses                                                       -                         21                    -                         9,024                     -                          -                      -                       9,045
Total Current Liabilities                                             406                        21                        -                   37,626                           -                         -                      -                 38,053


Long Term Debt                                                         -                         -                     -                           -                       -                          -                      -                         -
L/T Notes Payable Interco.                                             -                         -                     -                           -                       -                          -                      -                         -
Other Non Current Liabilities                                          -                         -                     -                           -                       -                          -                      -                         -
L/T Deferred Tax Liability                                             -                         -                     -                           -                       -                          -                      -                         -
Total Long Term Liabilities                                                 -                        -                     -                            -                       -                         -                      -                         -


Liabilities Subject to Compromise
Current Debt                                                                4                    -                     -                           -                       -                          -                      -                             4
Accounts Payable                                                   15,535                     5,992                  1,867                     30,326                      -                          -                      -                     53,720
Accounts Payable - Interco.                                          5,007                       -                         0                     3,233                         0                      -                      -                       8,241
Accrued Expenses                                                     1,732                      904                   191                        6,339                         0                      -                      -                       9,166
Total Current Liabilities                                          22,278                     6,896                  2,058                     39,898                          0                          -                      -                 71,131


Long Term Debt                                                         -                         -                     -                      104,714                      -                          -                      -                    104,714
L/T Notes Payable Interco.                                             -                         -                     -                         7,309                     -                          -                      -                       7,309
Other Non Current Liabilities                                              78                    -                     -                       18,173                      -                          -                      -                     18,251
L/T Deferred Tax Liability                                             -                         -                     -                          298                      -                          -                      -                        298
Total Long Term Liabilities                                                78                        -                     -                  130,493                           -                         -                      -                130,571


Series A Preferred Member                                              -                             -                     -                       -                    20,000                            -                      -                 20,000
Common Member                                                          -                             -                     -                       -                     7,397                            -                      -                   7,397
Additional Paid In Capital - Co                                        -                             -                     -                       -                            -                         -                      -                         -
Common Stock - Related Co.                                             -                             -               5,000                         -                            -                   2,000                        -                   7,000
Preferred Stock - Related Co.                                          -                             -                     -                       -                            -                         -                      -                         -
Additional Paid In Capital - Related Co.                               -                             -                     -                   27,397                           -                         -                      -                 27,397
Plant\Equity Transfers                                           (631,364)                   (85,542)              (27,848)                   422,328                  (29,397)                    (2,000)                       -                (353,823)
Total Retained Earnings                                           608,602                    78,625                 20,790                    (637,182)                  2,000                            -                      -                 72,835
Accumulated Other Comprehensive Income                                 -                             -                     -                   (20,560)                         -                         -                      -                 (20,560)
Total Stockholders Equity                                         (22,762)                    (6,917)               (2,058)                   (208,018)                        (0)                        -                      -                (239,754)

Total Liabilities & Stockholders Equity                                    0                         0                     0                           (0)                     0                          -                      -                         0

1. The information contained herein is provided solely for the purpose of complying with the monthly reporting requirements applicable in the Debtors' chapter 11 cases and is in a format acceptable to the United States Trustee. Further, all
information contained herein is unaudited and subject to future adjustment. These statements do not include non-debtor entities controlled by the Debtors and therefore do not represent the consolidated financial results of Dura Automotive
Systems, LLC and its affiliated debtor entities.




                                                                                                                               8 of 12
                          Case 19-12378-KBO                          Doc 1245               Filed 11/13/20              Page 9 of 12


                                                     IN THE UNITED STATES BANKRUPTCY COURT
                                                             FOR THE DISTRICT OF DELAWARE
Dura Automotive Systems, LLC                                                                                                                       Case No. 19-12378
$ figures in Thousands                                                                                                 Reporting Periods: 10/1/2020 - 10/31/2020
MOR - 4
(Unaudited)
                                                                    Status of Postpetition Taxes
The Debtors have paid and are paying all undisputed post‐petition taxes as they come due.


The Debtors have paid and are paying prepetition taxes in accordance with the Final Order (I) Authorizing the Payment of Certain Prepetition Taxes and Fees and (II)
Granting Related Relief [Docket No. 338].

Copies of tax returns filed during the Reporting Period are available upon request.




/s/ James Riedy                                                                                                  11/12/2020
James Riedy                                                                                                      Date
Executive Vice President and Chief Financial Officer




                                                                                  9 of 12
                               Case 19-12378-KBO                     Doc 1245               Filed 11/13/20          Page 10 of 12


                                                       IN THE UNITED STATES BANKRUPTCY COURT
                                                               FOR THE DISTRICT OF DELAWARE


Dura Automotive Systems, LLC                                                                                                                           Case No. 19-12378
$ figures in Thousands                                                                                                        Reporting Periods: 10/1/2020 - 10/31/2020
MOR - 4
(Unaudited)
                                                              Summary of Unpaid Postpetition Debts
                                                                          Number of Days Past Due as of 10/31/2020


In U.S. Dollars                                         Current                1-30 Days               31-60 Days               Over 60 Days       Current Period Total

Accounts Payable-Post                            $                    -   $                    -   $                  -   $                    -   $                  -
Total Postpetition Debts                         $                    -   $                    -   $                  -   $                    -   $                  -




1. The postpetition accounts payable was assumed by the purchasers as assumed liabilities under the Asset Purchase Agreement.




                                                                                 10 of 12
                  Case 19-12378-KBO          Doc 1245        Filed 11/13/20    Page 11 of 12


                                 IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE
Dura Automotive Systems, LLC                                                                   Case No. 19-12378
$ figures in Thousands                                                   Reporting Periods: 10/1/2020 - 10/31/2020
MOR - 5
(Unaudited)

                                             Accounts Receivable Aging
                                                                                                   Amount as of
In U.S. Dollars                                                                                     10/31/2020

Current                                                                                        $                  -
1 - 30 days old                                                                                                   -
31 - 60 days old                                                                                                  -
61 - 90 days old                                                                                                  -
91+ days old                                                                                                      -
Total Accounts Receivable                                                                      $                  -
Amount considered uncollectible (Bad Debt)                                                                        -
Accounts Receivable (Net)                                                                      $              -




                                                      11 of 12
                             Case 19-12378-KBO               Doc 1245         Filed 11/13/20        Page 12 of 12
                                              IN THE UNITED STATES BANKRUPTCY COURT
                                                   FOR THE DISTRICT OF DELAWARE
Dura Automotive Systems, LLC                                                                                                Case No. 19-12378
MOR - 6                                                                                            Reporting Periods: 10/1/2020 - 10/31/2020

      Must be completed each month. If the answer to any of the questions is
      “Yes”, provide a detailed explanation of each item. Attach additional sheets                  Yes                          No
      if necessary.
      Have any assets been sold or transferred outside the normal course of business
1.                                                                                                                                x
      this reporting period?
      Have any funds been disbursed from any account other than a debtor in
2.                                                                                                                                x
      possession account this reporting period?
3. Is the Debtor delinquent in the timely filing of any postpetition tax returns?                                                 x
   Are workers compensation, general liability or other necessary insurance
4. coverages expired or cancelled, or has the debtor received notice of expiration or                                             x
   cancellation of such policies?
5. Is the Debtor delinquent in paying any insurance premium payment?                                                              x
6. Have any payments been made on prepetition liabilities this reporting period?                                                  x
      Are any postpetition receivables (accounts, notes or loans) due from related
7.                                                                                                                                x
      parties?
 8.   Are any postpetition payroll taxes past due?                                                                                x
 9.   Are any postpetition State or Federal income taxes past due?                                                                x
10.   Are any postpetition real estate taxes past due?                                                                            x
11.   Are any other postpetition taxes past due?                                                                                  x
12.   Have any prepetition taxes been paid during this reporting period?                                                          x
13.   Are any amounts owed to postpetition creditors delinquent?                                                                  x
14.   Are any wage payments past due?                                                                                             x
15.   Have any postpetition loans been received by the Debtor from any party?                                                     x
16.   Is the Debtor delinquent in paying any U.S. Trustee fees?                                                                   x
      Is the Debtor delinquent with any court ordered payments to attorneys or other
17.                  1                                                                               x
      professionals?
      Have the owners or shareholders received any compensation outside of the
18.                                                                                                                               x
      normal course of business?

      1. Due to constrained liquidity, the Debtors did not make partial payments of fees and expenses to certain professionals. The Debtors
      obtained prior approval from these professionals to delay these payments.




                                                                       12 of 12
